DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 
Examiner’s Notes
Regarding the 35 USC § 112(a) and 35 USC § 103 rejections the rejection made in the previous action has been withdrawn. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, the following claims:
Claim 8 limitations as highlighted below:
means for receiving, after training the artificial neural network with a first set of existing training samples of an existing training set, a new training sample at the apparatus, the new training sample having a same class as the first set of existing training samples in the existing training set stored in a memory of the apparatus; 
means for calculating at least one of a first similarity metric or a second similarity metric, for the new training sample, wherein the first similarity metric is associated with a first distance between the new training sample and the first set of existing training samples of the same class as the new training sample, and wherein the second similarity metric is associated with a second distance between the new training sample and a second set of existing training samples, in the training set, of a different class than the new training sample; 
means for selectively updating the first set of existing training samples to include the new training sample based on the first similarity metric or the second similarity metric, wherein updating the first set of existing training samples comprises: selecting an existing training sample from the first set of existing training samples for removal from the memory when updating the first set of existing training samples would cause the 
means for retraining the artificial neural network with the updated first set of existing training samples.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim limitations in this application (claim 8) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Examiner notes [0052-0053] & [0098], in the published application US Pub. No. 2016/027541, teaching a processor (CPU) 152 carrying out the instructions described in specification for carrying out algorithm shown in FIG. 8.

Allowable Subject Matter
Claims 1-6, 8-13, 15-20, and 22-27 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims  1-6, 8-13, 15-20, and 22-27 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 8, 15, and 22 as a whole with regards to technical features recited by the claim limitations including, as highlighted in exemplary claim 1 limitations, directed to:
“after training the artificial neural network with a first set of existing training samples of an existing training set, a new training sample at a device, the new training sample having a same class as the first set of existing training samples in the existing training set stored in a memory of the device; calculating at least one of a first similarity metric or a second similarity metric, for the new training sample, …  selecting an existing training sample from the first set of existing training samples for removal from the memory when updating the first set of existing training samples would cause the memory to exceed a capacity threshold, …, the selected existing training sample having a smallest sum distance to each point of the first set of existing training samples of the different class in comparison to a sum distance for other existing training samples of the first set of existing training samples; and removing the selected existing training sample from the memory; and retraining the artificial neural network with the updated first set of existing training samples.” (in exemplar claim 1), 
 
The closest prior arts, listed below, discloses:
Agaian et al. (US Pub. No. US 20160253466): the updating training samples features associated with an ensemble of neural network classifiers based on distance based learning techniques such as support vector machines and K-nearest neighbors that use smallest distances of similar data samples to determine a class. Agaian does not discloses the 

Masud et al. (US Pub No. 2012/0054184): teaches the process for updating exiting data sets used to train as set of ensemble models made up of k-nearest neighbor classifiers based on a distance metric; where the distance metric is used to select new samples to include into the set of existing training samples and remove training samples of an existing class that is deemed no longer useful in the set of training samples associated with the ensembles. Masud does not disclose the use of neural network classifiers for processing the set of updating training samples as claimed.

Triantaphyllou et al. (US Pat. No. 8725663) teaches after a classifier,  that can be a neural network, learns a model using training data the new data can be analyze to select updates to the training data samples that would cause the size to exceed the existing memory size by 20 percent threshold of an above the size of the existing data set in critical neighborhoods defined by a distance metric R value. Triantaphyllou does not expressly disclosed the process for using a sum distance metric as claimed for updating the existing training samples.

In summary, the references made of record, fail to disclose the required claimed technical features as recited for performing the inner-product output result in parallel using the distribution of data follow process as recited by the independent claim limitations as a whole, also refer to remarks filed 08/26/2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./              Examiner, Art Unit 2129                                                                                                                                                                                          
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129